State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 19, 2015                   106163
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

PATRICK O'KEEFE,
                    Appellant.
________________________________


Calendar Date:   October 19, 2015

Before:   McCarthy, J.P., Rose, Devine and Clark, JJ.

                             __________


      John P.M. Wappett, Public Defender, Lake George (Glenn B.
Liebert of counsel), for appellant.

      Kathleen B. Hogan, District Attorney, Lake George (Emilee
B. Davenport of counsel), for respondent.

                             __________


Devine, J.

      Appeal from a judgment of the County Court of Warren County
(Hall Jr., J.), rendered June 21, 2013, convicting defendant upon
his plea of guilty of the crime of criminal sale of a controlled
substance in the third degree.

      Defendant pleaded guilty to criminal sale of a controlled
substance in the third degree and waived his right to appeal,
with the understanding that he would be sentenced to five years
in prison and three years of postrelease supervision. County
Court thereafter imposed the agreed-upon sentence and defendant
now appeals.
                              -2-                  106163

      We affirm. To the extent that defendant challenges the
validity of his appeal waiver, the plea colloquy and the written
waiver executed in open court demonstrate that he knowingly,
intelligently and voluntarily waived the right to appeal his
conviction and sentence (see People v Donah, 127 AD3d 1413, 1413
[2015]; People v Merrill, 123 AD3d 1339, 1339 [2014], lv denied
26 NY3d 970 [2015]). Defendant's remaining contention, that his
plea was involuntary, survives his appeal waiver but is not
preserved for our review, as the record does not reflect that he
made an appropriate postallocution motion (see People v Smith,
123 AD3d 1375, 1376 [2014], lv denied 26 NY3d 935 [2015]; People
v Guyette, 121 AD3d 1430, 1431 [2014]). Further, the narrow
exception to the preservation rule is not implicated here,
inasmuch as defendant did not make any statements during the plea
colloquy that cast doubt upon his guilt or otherwise called into
question the voluntariness of his plea (see People v Kormos, 126
AD3d 1039, 1040 [2015]; People v Skidds, 123 AD3d 1342, 1342-1343
[2014], lv denied 25 NY3d 992 [2015]).

     McCarthy, J.P., Rose and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court